Opinion issued February 19, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00039-CR
                           ———————————
                 JOSEPH WALTER HICKMAN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 64265


                         MEMORANDUM OPINION

      Appellant, Joseph Walter Hickman, pleaded guilty to failure to register as a

sex offender, and the trial court placed him on community supervision for five

years. The State subsequently moved to revoke his community supervision. The

trial court revoked appellant’s community supervision and assessed appellant’s
punishment at forty-two months’ confinement. In one issue on appeal, appellant

argues that the trial court abused its discretion by revoking his community

supervision.

      We affirm.

                                   Background

      On February 24, 2011, in Brazoria County, appellant pleaded guilty to

failure to register as a sex offender and the trial court placed him on community

supervision for five years. Appellant was allowed to reside in Houston County, but

he was still required to maintain contact with Brazoria County in addition to

attending monthly appointments with a probation officer in Houston County. As

an additional condition of his community supervision, appellant was required to

complete eighty hours of community service at a rate of eight hours per week.

Appellant was further required to appear at periodic review hearings before the

trial court in Brazoria County.

      On September 6, 2013, the State moved to revoke appellant’s community

supervision, alleging that appellant failed to (1) report to his supervision officer

during the months of July and August 2013; (2) pay a supervision fee; (3) pay a

fine; (4) perform community service; (5) appear at a June 2013 hearing; and

(6) appear at an August 2013 review hearing.




                                         2
      The trial court conducted a hearing. Appellant’s probation officer from

Houston County, Debra Jones, testified that she met with appellant when he

transferred from Brazoria County to Houston County. Jones stated that appellant

had a negative attitude about being on probation and “just felt like he shouldn’t

have to be doing this.” She testified that appellant was “reluctantly cooperative at

first” and would attend his meetings with her and completed eleven hours of

community service. Jones further testified that, at some point, appellant informed

her he was too ill to continue doing his community service, but he never presented

her with any documentation from a medical provider excusing him from

community service.

      Jones stated that she met with appellant in June 2013 and, at that meeting,

they set the time for his next appointment in July and she gave him an appointment

card with the date and time recorded on it. However, appellant did not report for

his scheduled appointment in July, nor did he attempt to contact Jones to explain

his absence or reschedule. Appellant failed to report to her again in August. Jones

sent a letter to prompt him to report back to her and to schedule an appointment,

but he never responded. She testified that the third time he failed to report and

made no contact with her, she was required to refer his case back to Brazoria

County, which she did in September 2013. Jones testified that she recommended

revoking his probation because he failed to report and “it’s difficult to work with



                                         3
someone who just won’t show up.” On cross-examination, Jones acknowledged

that appellant had reported to her every month from September 2012 until June

2013, and she testified that she was aware he had some health problems and that he

had given her some letters showing that he had kept various appointments at the

VA hospital.

      Steven Duke, a probation officer with Brazoria County, also testified that

appellant was required to attend a review hearing before the Brazoria County trial

court on June 20, 2013, but he failed to appear. Appellant had another review

hearing scheduled for August 23, 2013, and, again, he failed to appear. Duke

testified that, in the past, appellant had called to say that he could not attend a

review hearing scheduled for February 2013 because “he was ill,” but appellant

had made no contact with the court or one of his probation officers regarding his

failure to appear at the June and August hearings. Duke testified that he called

appellant after he missed his June 20 hearing. Appellant told Duke that he was not

aware that he was supposed to appear and provided Duke with a new address. At

that time, Duke informed appellant that he was required to appear at another

review hearing on August 23 at 9:00 a.m. However, appellant failed to appear.

      Another Brazoria County probation officer, Miranda Craddock, testified that

appellant’s case was assigned to her when he moved to Houston County. She

testified that she maintained contact with appellant via phone calls and occasional



                                        4
letters. Craddock testified that she sent appellant written notice of the June 20

hearing in February 2013. After his failure to appear in June, Craddock sent

appellant another letter.

      Kelly Wright, the probation officer assigned to appellant’s case after the

State moved to revoke his community supervision, testified that she visited

appellant while he was in jail to discuss the allegations made against him and “just

make sure he understood everything.”         She testified that appellant “didn’t

understand why he was in jail, why he was on probation or really he just said he

didn’t know why he was still on probation or why he had to register [as a sex

offender].” Appellant told Wright that “he shouldn’t have to register so this whole

probation was bogus and he shouldn’t have to do it.” Wright testified that she

reviewed appellant’s original court orders with him and reminded him that he was

on probation for failing to register and “he said, yes, but I shouldn’t have to

register.”

      Wright stated that she went through each allegation the State made in its

motion to revoke and appellant “had a reason why he thought it was justified that

he did what he did.” For example, appellant told Wright that on one occasion

when he failed to report, he was having car trouble and tried to report it but could

not. He told her that he worked twenty hours of community service but was only

given credit for eleven hours, so he refused to work any more hours if his time



                                         5
would not be reported correctly. Wright testified that appellant informed her that

he was sick in August 2013 and that was why he missed his hearing date.

However, he could not provide her with any documentation and “never specified

what was wrong with him.” Appellant acknowledged to Wright that he never

provided any documentation to his Houston County probation officer. He said that

“everybody knew he was sick.” Wright testified that, in her opinion, appellant was

not taking his probation seriously and that his actions showed “a tremendous lack

of effort.” She also recommended that the trial court revoke his probation because

“he does not believe he needs to be on probation, nor does he believe he needs to

register as a sex offender. Therefore, I don’t think he’s going to participate in

probation.”

      Appellant testified at the revocation hearing that he reported as required by

the terms of his probation each month until July and August of 2013. He failed to

report at that time because he “believe[d] he was having health issues at the time

with [his] heart and diabetes.” He stated that he told Jones, his Houston County

probation officer, about his various health issues. Appellant also testified that he

was not hospitalized during the time period relevant to this case. Regarding the

State’s specific allegations, he could not recall why he failed to report in July 2013

but he “probably was” having health issues at the time, and he also had problems




                                          6
with his vehicle. Appellant testified that he notified Jones of his car trouble and

attempted to reschedule his appointment, but he could not recall what happened.

      Appellant also testified that he completed eleven hours of community

service at his initial placement, but that office ran out of work for him. He found

another community service assignment and completed twenty-nine hours of

community service there, but he testified that he was never given any written

confirmation of the hours he performed and his probation officer was supposed to

call to get the report regarding his community service performance.

      Regarding his failure to appear at his review hearings, appellant testified that

he did not recall ever being notified to appear at either the June 20, 2013 or the

August 23, 2013 hearing. He stated that he would “probably” recall if he had been

contacted and that he would have attended had he been contacted. He again

testified that he had on-going health issues that required a “series of appointments

sometime during that time.” He also testified that he would cooperate with the

probation requirements if the trial court decided not to revoke his community

supervision. On cross examination, appellant testified that he “probably did” have

a phone conversation with Duke on July 5, 2013, but he could not recall what they

had discussed.

      The trial court also took judicial notice of its file in the case, which reflected

that the trial court admonished appellant that he was required to appear in February



                                           7
2013. Appellant did not appear in February 2013, but he contacted the trial court

coordinator. The trial court rescheduled his review hearing for June 20, 2013, and

instructed the court coordinator to send a letter with the new setting to appellant at

his address of record. The trial court observed that the file contained no indication

that the letter sent by the trial court was ever returned.

        The trial court found that appellant failed to report to his supervision officer

in July and August 2013, failed to pay a supervision fee, and failed to appear at the

July and August review hearings, and the court revoked appellant’s community

supervision and assessed his punishment at forty-two months’ confinement. This

appeal followed.

                       Revocation of Community Supervision

        In his sole issue on appeal, appellant argues that the trial court abused its

discretion by revoking his community supervision.

A.      Standard of Review

        At a hearing to revoke a defendant’s community supervision, the State must

prove by a preponderance of the evidence that the defendant has violated a

condition of his community supervision. Rickels v. State, 202 S.W.3d 759, 763–64

(Tex. Crim. App. 2006); Silber v. State, 371 S.W.3d 605, 611 (Tex. App.—

Houston [1st Dist.] 2012, no pet.). A preponderance of the evidence supports an

order    revoking    probation    when    the   “greater     weight   of   the   credible



                                            8
evidence . . . create[s] a reasonable belief that the defendant has violated a

condition of his probation.” Rickels, 202 S.W.3d at 763–64 (quoting Scamardo v.

State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)).

      Our review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion in ruling that the

defendant violated the terms of his community supervision. Id. at 763; Silber, 371
S.W.3d at 611. We examine the evidence in the light most favorable to the trial

court’s order. Silber, 371 S.W.3d at 611; Duncan v. State, 321 S.W.3d 53, 57

(Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). A finding of a single violation

of the terms of community supervision is sufficient to support revocation. Silber,
371 S.W.3d at 611; see also Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. 1980) (“We need not address appellant’s other contentions since one

sufficient ground for revocation will support the court’s order to revoke

probation.”).

B.    Analysis

      Here, as a condition of his probation, appellant was required to attend review

hearings before the trial court. Appellant himself acknowledges that he failed to

appear at his June 2013 and August 2013 review hearings. He testified that he was

having health and vehicle problems, but he acknowledged that he could provide no

documentation regarding those problems. He testified that he did not attend the



                                         9
review hearings because he did not know that he needed to do so. However, the

State presented evidence, in the form of the trial court’s own file and the testimony

of appellant’s probation officers, that appellant was notified of this requirement

and that he was provided notice of the specific dates and times of his review

hearings. Thus, we conclude that the “greater weight of the credible evidence . . .

create[s] a reasonable belief” that appellant violated a condition of his probation by

failing to appear for his review hearings. See Rickels, 202 S.W.3d at 763–64.

      We conclude that the trial court did not abuse its discretion in ruling that

appellant violated this term of his community supervision. See id. at 763; Silber,
371 S.W.3d at 611. Because a finding of a single violation of the terms of

community supervision is sufficient to support revocation, we need not consider

the remaining grounds for revocation found by the trial court. See Silber, 371
S.W.3d at 611.

      We overrule appellant’s sole issue.

                                    Conclusion

      We affirm the judgment of the trial court.



                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           10